United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                      June 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-31008
                          Summary Calendar


                          RONNIE M. LYLES,

                                             Plaintiff-Appellant,

                               versus

                        SEACOR MARINE, INC.,

                                               Defendant-Appellee.


          Appeal from the United States District Court
                  Eastern District of Louisiana
                           (01-CV-3121)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     This pro se appeal by Ronnie M. Lyles         arises out of his

action against Seacor Marine, Inc., for damages under the Jones

Act, 46 U.S.C. § 688, and general maritime law.    Lyles alleged that

he was injured while employed as a member of the crew of the M/V

ADAM McCALL as a result of the negligence of Seacor and the

unseaworthiness of the vessel.   Following a bench trial, at which

Lyles proceeded pro se, the district court entered judgment in

favor of Seacor.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court found that Lyles failed to prove that

Seacor had been negligent or that the vessel was unseaworthy.

These are findings of fact, reviewed only for clear error. E.g.,

Gavagan v. United States, 955 F.2d 1016, 1019 (5th Cir. 1992);

Verdin v. C & B Boat Co., Inc., 860 F.2d 150, 154 (5th Cir. 1988).

Lyles has not shown the requisite clear error.

     Lyles next contends that the district court erred in declining

to consider his claim for maintenance and cure, which was raised

for the first time at trial.     A trial court is afforded broad

discretion in preserving the integrity and purpose of its pretrial

orders.   Hodges v. United States, 597 F.2d 1014, 1017-18 (5th Cir.

1979).    The obligation to pay maintenance and cure differs from

liability for damages.   Bertram v. Freeport McMoran, Inc., 35 F.3d
1008, 1017 (5th Cir. 1994).   Lyles has not shown that the district

court abused its broad discretion in declining to allow the claim

to be raised for the first time at trial.

                                                       AFFIRMED




                                 2